09/14/2021


                IN THE SUPREME COURT OF THE                   Case Number: DA 21-0341
                     STATE OF MONTANA

                        Case No. DA 21-0341

NUGGETT CARMALT

          Plaintiff/Appellant,

    vs.

FLATHEAD COUNTY,

          Defendant/Appellee.

ORDER GRANTING APPELLANT’S UNOPPOSED FIRST MOTION
 FOR 30-DAY EXTENSION OF TIME TO FILE OPENING BRIEF

    On Appeal from the Montana Eleventh Judicial District Court
              Flathead County, Cause No. DV-16-707
                   Before Hon. Heidi J. Ulbricht
Quentin M. Rhoades             Maureen H. Lennon
RHOADES SIEFERT &              MACo Defense Services
ERICKSON PLLC                  2717 Skyway Drive, Suite F
430 Ryman Street               Helena, MT 59602-1213
Missoula, Montana 59802         Telephone: 406-441-5471
Telephone: 406-721-9700         mlennon@mtcounties.org
qmr@montanalawyer.com
For Appellant                   Tara Fugina
                                David Randall
                                Deputy Flathead County Attorneys
                                800 South Main Street
                                Kalispell, MT 59901-5400
                                Telephone: 406-758-5630
                                tfugina@flathead.mt.gov
                                drandall@flathead.mt.gov
                                 For Appellee
     Upon motion of Appellant Nuggett Carmalt, and for good cause

shown,

     IT IS HEREBY ORDERED that Appellant’s motion is GRANTED.

Appellant shall have up to October 18, 2021, in which to file her

Opening Brief.




                                    2                        Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                September 14 2021